UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7703


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VERNON PAUL MCLEAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00322-CMC-1; 0:12-cv-02369-CMC)


Submitted:   December 11, 2012            Decided:   December 21, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon Paul McLean, Appellant Pro Se. Stanley D. Ragsdale,
William Kenneth Witherspoon, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernon        Paul   McLean    seeks      to    appeal       the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a    substantial     showing         of    the    denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McLean has not made the requisite showing.                        Accordingly, we

grant McLean’s motion to include exhibits, deny a certificate of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3